Judgment, Supreme Court, New York County (Franklin Weissberg, J., at hearing; Nicholas Figueroa, J., at trial and sentence), rendered June 24, 1993, insofar as appealed from, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 53/4 to ll1/2 years, unanimously affirmed.
Probable cause in this "buy and bust” case was demonstrated by the arresting officer’s testimony that she arrested defendant because he matched a detailed description of the seller provided in a radio transmission from the undercover officer (People v Parris, 83 NY2d 342, 346). The officer’s use of written material before testifying to refresh her recollection bears only upon her credibility, and, in that regard, we defer to the hearing court’s assessment made with the advantage of seeing, and hearing the witness (People v Rose, 202 AD2d 189, lv denied 83 NY2d 876). The courtroom, was properly closed for the testimony of the undercover officer, who testified at the Hinton hearing, inter alia, that he was still active undercover in the very area where defendant was arrested (People v Amparo, 201 AD2d 331, 332, lv denied 83 NY2d 868). Concur—Sullivan, J. P., Rosenberger, Ellerin, Rubin and Mazzarelli, JJ.